Title: To George Washington from Charles Heydel, 12 March 1782
From: Heydel, Charles
To: Washington, George

Hochwohlgebohrner Herr Hochtagfrer und hochverdienter Herr General en Chef
                        
                            Aus der Ober Läufiz zu Görlitz, am 12. März 1782
                        
                        
                            Anwunderung und Ehrfurcht, sind Opfer, welche auch Europa Ew. Exzellenz erhabnen Verdienst derbringt. Seit dem der unsterbliche Name Washington durch so viel Muthvolle als erhabe und Seltne Thaten, unter meiner Nation bekannter wurde’ Seit dem erhöhet jede Nachricht aus der neuen Welt, die erhabnen Begriffe, welche von Ew. Exzellenz grosen Caractar und Eigenenhailten wie aus vorher schon bildeten.
                          Auch vorzuglich in dem Weege des Chur Furstuns meines Herrn, wurde ein Kriegsmann seines ehrenvollen Standes für unwürdig erachtet seyn; wenn er die höchste Verehrung fur Ew. Exzellenz must fur wichtige Pflicht hielt.Von diesen, uns eigen gewordnen Gefühl befeelt, you den Zur trauen aufgemuntert welches der Soldat jeder Armée, auch in die ersten Holden seines Zeit alters sezen darf,und, selbst nicht ohne Vorbewust uns Generals meines Chefs: habe ich einen würklich dreisten Schritt wagen durfen.Ja meiner Ehe, wurde mir gestern eine Tochter gebohren—Eben hatte ich einigen Kamaraden; die, der Geschichte dieses Jahrhunderts merkwurdigen Austritte in Virginien; besonderes bey York und Glocester, vom Monat October vorigen Jahres vorgelesen. Und sogleich wurde mir der Gedancke unwiderstehlich: das, in diesen, fur Americas freyheit so merckwurdig gewordnen Zeitpunct gebohren Kind, tritt mit mehr Tradit in die Welt ein, wann es zum Pathen einen unsterblichen Helden hat. Die Ausführung dieses Vorsazes, bedurfte seine Vahl—Schon morgen, wird  der ruhmvolle  Ew. Exzellenz in die Register unsrer christlichen Kirche eingezeichent und das kleine Soldaten Mädchen, als Washingtons Pathe getauft seyn. Sie heißt: Georgia.Vielleicht gehe ich in zutraulicher Dreissigkeit zu weit; denn ich erkühne mich so gar, Ew. Exzellenz meine Schrifft und Devotion  jenseits der Grenzen unsers Welttheis zu Füssen zu legen.Nochferner wache die machtige Hand der Almacht, über die, der Welt unentbehrlichen, Sieg und Ruhmvollen Tage von Ew. Exzellenz. Der laute Danck freygewordner Nationen selbst, kann nicht mit mehr Eifer bezeichnet seyn als es derjenige Danck ist welcher die Ehrfurchts volle Bewunderung begleitet,  womit Europa, Ew. Exzellenz grose Thaten sich dancks; und womit, unter soviel andren ehrliebenden  auch ich in grenzen Unser Submission bin, Ew. Exzellenz, unterthaniger
                            Karl Haydel,
                        
                        
                            Unter Offizier in Khurfürst Sächβen Dienst von des General Lieutenants und General Inspecteurs Herrn
                                Grafen zu Anhalt Regiment zu Fuβ.
                        

                    